                        1      BARBARA A. BLACKBURN, Bar No. 253731
                               bblackburn@littler.com
                        2      BRITNEY N. TORRES, Bar No. 287019
                               btorres@littler.com
                        3      LITTLER MENDELSON, P.C.
                               500 Capitol Mall
                        4      Suite 2000
                               Sacramento, CA 95814
                        5      Telephone: 916.830.7200
                               Fax No.:      916.561.0828
                        6
                               Attorneys for Defendant
                        7      CARBOLINE COMPANY

                        8
                                                            UNITED STATES DISTRICT COURT
                        9
                                                            EASTERN DISTRICT OF CALIFORNIA
                     10

                     11        VERNON LOWDON, an individual,              Case No. 2:18-CV-02865-JAM-EFB

                     12                        Plaintiff,                 STIPULATED PROTECTIVE ORDER

                     13              v.

                     14        CARBOLINE COMPANY, a Delaware
                               corporation; and DOES 1 through 10,
                     15        inclusive,                                 Complaint filed 09/06/18
                                                                          First Amended Complaint Filed: 11/08/18
                     16                        Defendants.

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor
    San Francisco, CA 94104
          415.433.1940
                                                              STIPULATED PROTECTIVE ORDER
                        1      1.      PURPOSES AND LIMITATIONS

                        2              Disclosure and discovery activity in this action are likely to involve production of

                        3      confidential, proprietary, or private information for which special protection from public disclosure

                        4      and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

                        5      the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

                        6      Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures

                        7      or responses to discovery and that the protection it affords from public disclosure and use extends

                        8      only to the limited information or items that are entitled to confidential treatment under the applicable

                        9      legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that this

                     10        Stipulated Protective Order does not entitle them to file confidential information under seal; Local

                     11        Rule 141 sets forth the procedures that must be followed and the standards that will be applied when

                     12        a party seeks permission from the court to file material under seal.

                     13        2.      DEFINITIONS

                     14                2.1     Challenging Party:       a Party or Non-Party that challenges the designation of

                     15        information or items under this Order.

                     16                2.2     “CONFIDENTIAL” Information or Items:            information (regardless of how it is

                     17        generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

                     18        Civil Procedure 26(c).

                     19                2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

                     20        as their support staff).

                     21                2.4     Designating Party: a Party or Non-Party that designates information or items that it

                     22        produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                     23                2.5     Disclosure or Discovery Material: all items or information, regardless of the medium

                     24        or manner in which it is generated, stored, or maintained (including, among other things, testimony,

                     25        transcripts, and tangible things), that are produced or generated in disclosures or responses to

                     26        discovery in this matter.

                     27                2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to the

                     28        litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor
                                                                            2.
    San Francisco, CA 94104
          415.433.1940
                                                                 STIPULATED PROTECTIVE ORDER
                        1      consultant in this action.

                        2              2.7       House Counsel: attorneys who are employees of a party to this action. House Counsel

                        3      does not include Outside Counsel of Record or any other outside counsel.

                        4              2.8       Non-Party: any natural person, partnership, corporation, association, or other legal

                        5      entity not named as a Party to this action.

                        6              2.9       Outside Counsel of Record: attorneys who are not employees of a party to this action

                        7      but are retained to represent or advise a party to this action and have appeared in this action on behalf

                        8      of that party or are affiliated with a law firm which has appeared on behalf of that party.

                        9              2.10      Party: any party to this action, including all of its officers, directors, employees,

                     10        consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                     11                2.11      Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material

                     12        in this action.

                     13                2.12      Professional Vendors: persons or entities that provide litigation support services (e.g.,

                     14        photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing,

                     15        or retrieving data in any form or medium) and their employees and subcontractors.

                     16                2.13      Protected Material:    any Disclosure or Discovery Material that is designated as

                     17        “CONFIDENTIAL.”

                     18                2.14      Receiving Party:    a Party that receives Disclosure or Discovery Material from a

                     19        Producing Party.

                     20        3.      SCOPE

                     21                The protections conferred by this Stipulation and Order cover not only Protected Material (as

                     22        defined above), but also (1) any information copied or extracted from Protected Material; (2) all

                     23        copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

                     24        conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

                     25        However, the protections conferred by this Stipulation and Order do not cover the following

                     26        information: (a) any information that is in the public domain at the time of disclosure to a Receiving

                     27        Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

                     28        publication not involving a violation of this Order, including becoming part of the public record
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor
                                                                              3.
    San Francisco, CA 94104
          415.433.1940
                                                                    STIPULATED PROTECTIVE ORDER
                        1      through trial or otherwise; and (b) any information known to the Receiving Party prior to the

                        2      disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

                        3      information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

                        4      Protected Material at trial shall be governed by a separate agreement or order.

                        5      4.     DURATION

                        6             Even after final disposition of this litigation, the confidentiality obligations imposed by this

                        7      Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                        8      otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

                        9      defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

                     10        and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time

                     11        limits for filing any motions or applications for extension of time pursuant to applicable law.

                     12        5.     DESIGNATING PROTECTED MATERIAL

                     13               5.1       Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                     14        Non-Party that designates information or items for protection under this Order must take care to limit

                     15        any such designation to specific material that qualifies under the appropriate standards. The

                     16        Designating Party must designate for protection only those parts of material, documents, items, or

                     17        oral or written communications that qualify – so that other portions of the material, documents, items,

                     18        or communications for which protection is not warranted are not swept unjustifiably within the ambit

                     19        of this Order.

                     20               Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

                     21        to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

                     22        encumber or retard the case development process or to impose unnecessary expenses and burdens on

                     23        other parties) expose the Designating Party to sanctions.

                     24               If it comes to a Designating Party’s attention that information or items that it designated for

                     25        protection do not qualify for protection, that Designating Party must promptly notify all other Parties

                     26        that it is withdrawing the mistaken designation.

                     27               5.2       Manner and Timing of Designations. Except as otherwise provided in this Order (see,

                     28        e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor
                                                                              4.
    San Francisco, CA 94104
          415.433.1940
                                                                 STIPULATED PROTECTIVE ORDER
                        1      Discovery Material that qualifies for protection under this Order must be clearly so designated before

                        2      the material is disclosed or produced.

                        3             Designation in conformity with this Order requires:

                        4                   (a)    for information in documentary form (e.g., paper or electronic documents, but

                        5      excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

                        6      affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion

                        7      or portions of the material on a page qualifies for protection, the Producing Party also must clearly

                        8      identify the protected portion(s) (e.g., by making appropriate markings in the margins).

                        9      A Party or Non-Party that makes original documents or materials available for inspection need not

                     10        designate them for protection until after the inspecting Party has indicated which material it would

                     11        like copied and produced. During the inspection and before the designation, all of the material made

                     12        available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

                     13        identified the documents it wants copied and produced, the Producing Party must determine which

                     14        documents, or portions thereof, qualify for protection under this Order. Then, before producing the

                     15        specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page that

                     16        contains Protected Material. If only a portion or portions of the material on a page qualifies for

                     17        protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

                     18        appropriate markings in the margins).

                     19                     (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                     20        Designating Party identify on the record, before the close of the deposition, hearing, or other

                     21        proceeding, all protected testimony.

                     22                     (c) for information produced in some form other than documentary and for any other

                     23        tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

                     24        containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

                     25        portion or portions of the information or item warrant protection, the Producing Party, to the extent

                     26        practicable, shall identify the protected portion(s).

                     27               5.3         Inadvertent Failures to Designate.   If timely corrected, an inadvertent failure to

                     28        designate qualified information or items does not, standing alone, waive the Designating Party’s right
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor
                                                                               5.
    San Francisco, CA 94104
          415.433.1940
                                                                   STIPULATED PROTECTIVE ORDER
                        1      to secure protection under this Order for such material. Upon timely correction of a designation, the

                        2      Receiving Party must make reasonable efforts to assure that the material is treated in accordance with

                        3      the provisions of this Order.

                        4      6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

                        5             6.1     Timing of Challenges.      Any Party or Non-Party may challenge a designation of

                        6      confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                        7      designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

                        8      or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

                        9      confidentiality designation by electing not to mount a challenge promptly after the original

                     10        designation is disclosed.

                     11               6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

                     12        by providing written notice of each designation it is challenging and describing the basis for each

                     13        challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must recite

                     14        that the challenge to confidentiality is being made in accordance with this specific paragraph of the

                     15        Protective Order. The parties shall attempt to resolve each challenge in good faith and must begin the

                     16        process by conferring directly (in voice to voice dialogue; other forms of communication are not

                     17        sufficient) within 14 days of the date of service of notice. In conferring, the Challenging Party must

                     18        explain the basis for its belief that the confidentiality designation was not proper and must give the

                     19        Designating Party an opportunity to review the designated material, to reconsider the circumstances,

                     20        and, if no change in designation is offered, to explain the basis for the chosen designation. A

                     21        Challenging Party may proceed to the next stage of the challenge process only if it has engaged in

                     22        this meet and confer process first or establishes that the Designating Party is unwilling to participate

                     23        in the meet and confer process in a timely manner.

                     24               6.3     Judicial Intervention.    If the Parties cannot resolve a challenge without court

                     25        intervention, the Designating Party shall file and serve a motion to retain confidentiality under Local

                     26        Rule 251 (and in compliance with Local Rule 141, if applicable) within 21 days of the initial notice of

                     27        challenge or within 14 days of the parties agreeing that the meet and confer process will not resolve

                     28        their dispute, whichever is earlier. Each such motion must be accompanied by a competent
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor
                                                                           6.
    San Francisco, CA 94104
          415.433.1940
                                                                STIPULATED PROTECTIVE ORDER
                        1      declaration affirming that the movant has complied with the meet and confer requirements imposed in

                        2      the preceding paragraph. Failure by the Designating Party to make such a motion including the

                        3      required declaration within 21 days (or 14 days, if applicable) shall automatically waive the

                        4      confidentiality designation for each challenged designation. In addition, the Challenging Party may

                        5      file a motion challenging a confidentiality designation at any time if there is good cause for doing so,

                        6      including a challenge to the designation of a deposition transcript or any portions thereof. Any motion

                        7      brought pursuant to this provision must be accompanied by a competent declaration affirming that the

                        8      movant has complied with the meet and confer requirements imposed by the preceding paragraph.

                        9             The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

                     10        Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

                     11        expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

                     12        Designating Party has waived the confidentiality designation by failing to file a motion to retain

                     13        confidentiality as described above, all parties shall continue to afford the material in question the

                     14        level of protection to which it is entitled under the Producing Party’s designation until the court rules

                     15        on the challenge.

                     16        7.     ACCESS TO AND USE OF PROTECTED MATERIAL

                     17               7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                     18        produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                     19        defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the

                     20        categories of persons and under the conditions described in this Order. When the litigation has been

                     21        terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                     22        DISPOSITION).

                     23               Protected Material must be stored and maintained by a Receiving Party at a location and in a

                     24        secure manner that ensures that access is limited to the persons authorized under this Order.

                     25               7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

                     26        the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                     27        information or item designated “CONFIDENTIAL” only to:

                     28                     (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor
                                                                               7.
    San Francisco, CA 94104
          415.433.1940
                                                                 STIPULATED PROTECTIVE ORDER
                        1      of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

                        2      this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

                        3      attached hereto as Exhibit A;

                        4                 (b) the officers, directors, and employees (including House Counsel) of the Receiving

                        5      Party to whom disclosure is reasonably necessary for this litigation and who have signed the

                        6      “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                        7                 (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

                        8      reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement to

                        9      Be Bound” (Exhibit A);

                     10                   (d) the court and its personnel;

                     11                   (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

                     12        Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

                     13        signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                     14                   (f) during their depositions, witnesses in the action to whom disclosure is reasonably

                     15        necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                     16        unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                     17        deposition testimony or exhibits to depositions that reveal Protected Material must be separately

                     18        bound by the court reporter and may not be disclosed to anyone except as permitted under this

                     19        Stipulated Protective Order.

                     20                   (g) the author or recipient of a document containing the information or a custodian or

                     21        other person who otherwise possessed or knew the information.

                     22        8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

                     23                LITIGATION

                     24                If a Party is served with a subpoena or a court order issued in other litigation that compels

                     25        disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

                     26        must:

                     27                   (a) promptly notify in writing the Designating Party. Such notification shall include a

                     28        copy of the subpoena or court order;
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor
                                                                               8.
    San Francisco, CA 94104
          415.433.1940
                                                                STIPULATED PROTECTIVE ORDER
                        1                 (b) promptly notify in writing the party who caused the subpoena or order to issue in the

                        2      other litigation that some or all of the material covered by the subpoena or order is subject to this

                        3      Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

                        4                 (c) cooperate with respect to all reasonable procedures sought to be pursued by the

                        5      Designating Party whose Protected Material may be affected.

                        6             If the Designating Party timely seeks a protective order, the Party served with the subpoena or

                        7      court order shall not produce any information designated in this action as “CONFIDENTIAL” before

                        8      a determination by the court from which the subpoena or order issued, unless the Party has obtained

                        9      the Designating Party’s permission. The Designating Party shall bear the burden and expense of

                     10        seeking protection in that court of its confidential material – and nothing in these provisions should

                     11        be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful

                     12        directive from another court.

                     13        9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

                     14               LITIGATION

                     15                   (a) The terms of this Order are applicable to information produced by a Non-Party in this

                     16        action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

                     17        connection with this litigation is protected by the remedies and relief provided by this Order. Nothing

                     18        in these provisions should be construed as prohibiting a Non-Party from seeking additional

                     19        protections.

                     20                   (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

                     21        Party’s confidential information in its possession, and the Party is subject to an agreement with the

                     22        Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                     23                       (1) promptly notify in writing the Requesting Party and the Non-Party that some or all

                     24        of the information requested is subject to a confidentiality agreement with a Non-Party;

                     25                       (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

                     26        this litigation, the relevant discovery request(s), and a reasonably specific description of the

                     27        information requested; and

                     28                       (3) make the information requested available for inspection by the Non-Party.
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor
                                                                              9.
    San Francisco, CA 94104
          415.433.1940
                                                                STIPULATED PROTECTIVE ORDER
                        1                 (c) If the Non-Party fails to object or seek a protective order from this court within 14

                        2      days of receiving the notice and accompanying information, the Receiving Party may produce the

                        3      Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

                        4      seeks a protective order, the Receiving Party shall not produce any information in its possession or

                        5      control that is subject to the confidentiality agreement with the Non-Party before a determination by

                        6      the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

                        7      seeking protection in this court of its Protected Material.

                        8      10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                        9             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                     10        Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

                     11        the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

                     12        disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

                     13        inform the person or persons to whom unauthorized disclosures were made of all the terms of this

                     14        Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to Be

                     15        Bound” that is attached hereto as Exhibit A.

                     16        11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

                     17               MATERIAL

                     18               When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

                     19        material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

                     20        are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

                     21        modify whatever procedure may be established in an e-discovery order that provides for production

                     22        without prior privilege review.

                     23        12.    MISCELLANEOUS

                     24               12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

                     25        its modification by the court in the future.

                     26               12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

                     27        no Party waives any right it otherwise would have to object to disclosing or producing any

                     28        information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor
                                                                           10.
    San Francisco, CA 94104
          415.433.1940
                                                                  STIPULATED PROTECTIVE ORDER
                        1      Party waives any right to object on any ground to use in evidence of any of the material covered by

                        2      this Protective Order.

                        3             12.3    Filing Protected Material. Without written permission from the Designating Party or a

                        4      court order secured after appropriate notice to all interested persons, a Party may not file in the public

                        5      record in this action any Protected Material. A Party that seeks to file under seal any Protected

                        6      Material must comply with Local Rule 141. Protected Material may only be filed under seal pursuant

                        7      to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Local

                        8      Rule 141, a sealing order will issue only upon a request establishing that the Protected Material at

                        9      issue is privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a

                     10        Receiving Party's request to file Protected Material under seal is denied by the court, then the

                     11        Receiving Party may file the information in the public record unless otherwise instructed by the court.

                     12        13.    FINAL DISPOSITION

                     13                       Within 60 days after the final disposition of this action, as defined in paragraph 4,

                     14        each Receiving Party must return all Protected Material to the Producing Party or destroy such

                     15        material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

                     16        compilations, summaries, and any other format reproducing or capturing any of the Protected

                     17        Material. Whether the Protected Material is returned or destroyed, the Receiving Party must submit a

                     18        written certification to the Producing Party (and, if not the same person or entity, to the Designating

                     19        Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected

                     20        Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained any

                     21        copies, abstracts, compilations, summaries or any other format reproducing or capturing any of the

                     22        Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of

                     23        all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                     24        correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

                     25        and expert work product, even if such materials contain Protected Material. Any such archival copies

                     26        that contain or constitute Protected Material remain subject to this Protective Order as set forth in

                     27        Section 4 (DURATION).

                     28
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor
                                                                                11.
    San Francisco, CA 94104
          415.433.1940
                                                                 STIPULATED PROTECTIVE ORDER
                        1                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                        2      Dated:     December 4, 2019
                        3

                        4                                             /s/ Alejandro P. Gutierrez (as authorized on 12.04.19)
                                                                      ALEJANDRO P. GUTIERREZ
                        5                                             HATHAWAY, PERRETT, WEBSTER, POWERS,
                                                                      CHRISMAN & GUTIERREZ, P.C.
                        6                                             Attorneys for Plaintiff
                                                                      VERNON LOWDON
                        7

                        8
                               Dated:     December 4, 2019
                        9

                     10
                                                                      /s/ Britney N. Torres
                     11                                               BARBARA A. BLACKBURN
                                                                      BRITNEY N. TORRES
                     12                                               LITTLER MENDELSON, P.C.
                                                                      Attorneys for Defendant
                     13                                               CARBOLINE COMPANY
                     14

                     15

                     16        PURSUANT TO STIPULATION, IT IS SO ORDERED.
                     17
                               Dated: December 4, 2019                        /s/ John A. Mendez____________________
                     18                                                       HON. JOHN A. MENDEZ
                                                                              JUDGE OF THE UNITED STATES
                     19                                                       DISTRICT COURT EASTERN DISTRICT
                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor
                                                                        12.
    San Francisco, CA 94104
          415.433.1940
                                                             STIPULATED PROTECTIVE ORDER
                        1                                                   EXHIBIT A

                        2                             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                        3               I, _____________________________ [print or type full name], of _________________

                        4      [print or type full address], declare under penalty of perjury that I have read in its entirety and

                        5      understand the Stipulated Protective Order that was issued by the United States District Court for the

                        6      Eastern District of California on [date] in the case VERNON LOWDON v. CARBOLINE COMPANY,

                        7      United States District Court, Eastern District of California, Case No. 2:18-CV-02865-JAM-EFB. I

                        8      agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I

                        9      understand and acknowledge that failure to so comply could expose me to sanctions and punishment

                     10        in the nature of contempt. I solemnly promise that I will not disclose in any manner any information

                     11        or item that is subject to this Stipulated Protective Order to any person or entity except in strict

                     12        compliance with the provisions of this Order.

                     13                 I further agree to submit to the jurisdiction of the United States District Court, Eastern

                     14        District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

                     15        if such enforcement proceedings occur after termination of this action.

                     16                 I hereby appoint __________________________ [print or type full name] of

                     17        _______________________________________ [print or type full address and telephone number] as

                     18        my California agent for service of process in connection with this action or any proceedings related

                     19        to enforcement of this Stipulated Protective Order.

                     20

                     21        Date: ______________________________________

                     22        City and State where sworn and signed: _________________________________

                     23

                     24        Printed name: _______________________________

                     25
                               Signature: __________________________________
                     26
                               4832-9342-5068.1 056205.1225
                     27

                     28
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor
                                                                               13.
    San Francisco, CA 94104
          415.433.1940
                                                                STIPULATED PROTECTIVE ORDER
